Citation Nr: 0322465	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Propriety of severance of service connection for sensory 
motor peripheral neuropathy of the bilateral lower 
extremities as secondary to the left temporal pellet wound.

2.  Entitlement to service connection for neurologic disorder 
(of all four extremities) secondary to medication prescribed 
for service-connected prostatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


REMAND

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

On October 2002, the Board ordered further development and 
the claim was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Pursuant to the October 2002 Development Memorandum, a VA 
examination of the veteran was performed in March 2003.  The 
examiner at that time noted that in order to define the exact 
type and possible etiology of the peripheral neuropathy, the 
veteran would need to be evaluated by a peripheral neuropathy 
expert at a VA facility and if none is available, then a 
peripheral neuropathy trained expert outside the VA facility 
if one can be located.  The VA's duty to assist the veteran 
in developing facts pertinent to his claim includes obtaining 
the specialist's opinion deemed necessary by the March 2003 
VA examiner.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination by a specialist in peripheral 
neuropathy for the purpose of determining 
the etiology of any peripheral neuropathy 
of the upper and lower extremities that 
may be present.  The examiner must opine 
whether it is at least as likely as not 
that any peripheral neuropathy that is 
present is causally related to a gunshot 
wound to the head in 1959 and the surgery 
the veteran underwent for that injury.  
The examiner must also opine whether it 
is at least as likely as not that any 
peripheral neuropathy that is present is 
etiologically related to the veteran 
being treated with Flagyl 
(Metronidazole).  (The veteran asserts 
that he was treated with Flagyl for his 
service-connected prostatitis)  Send the 
claims folder to the examiner for review; 
the examiner must indicate that the 
relevant medical evidence in the claims 
file was reviewed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





